Citation Nr: 0312580	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for heart disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for liver disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for eye disability.

5.  Entitlement to service connection for arthritis of the 
hips.

6.  Entitlement to service connection for arthritis of the 
back.

7.  Entitlement to service connection for arthritis of the 
knees.

8.  Entitlement to service connection for a tendon condition.

9.  Entitlement to service connection for nerve damage to the 
neck.

10.  Entitlement to service connection for a sacral vertebral 
condition.

11.  Entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a December 
1996 fall at the Decatur, Georgia, VA Medical Center.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1975, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the veteran's 
application to reopen claims seeking service connection for 
PTSD and for heart, liver and eye disabilities; his claims 
seeking service connection for arthritis of the hips, back 
and knees, as well as for a tendon condition, nerve damage to 
the neck and a sacral vertebrae condition; and his claim 
seeking VA compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for residuals of a December 1996 fall at the 
Decatur, Georgia, VA Medical Center.  The veteran perfected a 
timely appeal of these determinations to the Board.

In the following decision, the Board reopens and grants 
service connection for the veteran's PTSD; the remaining 
claims will be addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a January 1991 rating decision, the RO denied the 
veteran's claim of service connection for PTSD; in a February 
1991 letter, the RO notified the veteran of the decision and 
of his appellate rights.  

3.  In February 2001, the veteran filed a timely Notice of 
Disagreement (NOD) with the January 1991 rating decision, and 
in May 1991, the RO issued him a pertinent Statement of the 
Case (SOC); however, the veteran did not file a Substantive 
Appeal and thus did not perfect his appeal of the January 
1991 rating decision.

4.  Evidence added to the record since the January 1991 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the case.

5.  The veteran engaged in combat with the enemy during the 
Vietnam War.

6.  The medical evidence of record reflects that the veteran 
has been diagnosed as having PTSD due to stressors, the 
occurrence of which, are consistent with the nature and 
circumstances of his combat service in Vietnam.




CONCLUSIONS OF LAW

1.  The RO's January 1991 decision, which denied the 
veteran's claim of service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 19.129 
(1991).

2.  Evidence received since the January 1991 RO rating 
decision is new and material; the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim of service connection 
for PTSD, as well as the adjudication of the reopened claim 
on the merits, and that the requirements of the VCAA have in 
effect been satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

In any event, in January 1998, the veteran was afforded a VA 
psychiatric examination, and VA has associated with the 
claims folder voluminous records of the veteran's VA 
outpatient and inpatient treatment for psychiatric 
disability, which reflect that he was diagnosed as having 
PTSD on numerous occasions.  In addition, he and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  

VA has expended substantial effort in associating the 
treatment records noted above, as well as in obtaining his 
service personnel records.  VA also sought and obtained a 
memorandum and supporting documents from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
response to its efforts to corroborate the veteran's claimed 
stressors as well as records from the Social Security 
Administration (SSA).  Further, in light of the above, as 
well as the following decision reopening the veteran's claim 
of service connection for PTSD and granting service 
connection for this disability, he is not prejudiced by the 
Board's consideration of this claim despite his outstanding 
RO hearing request.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, there is no pertinent identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Under the circumstances, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard.  

II.  Application to reopen claim of service connection for 
PTSD

In a January 1991 rating decision, the RO denied service 
connection for PTSD on the basis that there was no evidence 
indicating that the veteran had been diagnosed as having that 
disability.  In February 1991, the RO notified of the veteran 
of this determination, and later that same month, he filed an 
NOD.  In May 1991 the RO issued him an SOC, but did not 
submit a Substantive Appeal to perfect this claim, and thus 
the January 1991 rating decision became final.

The pertinent evidence of record at the time of the January 
1991 determination included the service medical and 
statements of the veteran in which he reported as claimed 
stressors witnessing two helicopter crashes; the only post-
service medical evidence related to other conditions for 
which the veteran then sought service connection.

Because the veteran did not submit a timely Substantive 
Appeal and thus failed to perfect his appeal of the RO's 
January 1991 rating decision, that determination became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1994).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed his application 
to reopen his PTSD claim in May 1996, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in May 1996.

Evidence associated with the claims folder since the January 
1991 rating decision includes a December 1970 military 
document reflecting that the veteran, as part of the 15th 
Supply and Service Battalion, was individually identified and 
awarded the Army Commendation Medal because of his 
participation as a member of that unit that engaged in combat 
with the enemy in Vietnam; voluminous inpatient and 
outpatient VA treatment records, dated since the early 1990s, 
showing that the veteran has repeatedly been diagnosed as 
having PTSD; records from the SSA; the report of the January 
1998 VA psychiatric examination; USASCRUR's May 2002 reply, 
which consisted of a comprehensive memorandum, together with 
supporting materials; and numerous statements and written 
argument submitted by or on behalf of the veteran.

Of particular significance is the veteran's receipt of the 
Army Commendation Medal because it shows that he engaged in 
combat with the enemy in Vietnam; the May 2002 USASCRUR 
response and supporting materials confirming that helicopter 
crashes occurred during the times and at the locations 
identified by the veteran; and the VA medical records 
reflecting that he has been repeatedly diagnosed as having 
PTSD due to his experiences while serving there.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for PTSD.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim of service connection for 
this condition is reopened.

III.  Service connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In addition, if VA determines that the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 
Vet. App. at 146-47; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

In numerous statements and while seeking treatment for 
psychiatric disability, the veteran has reported as stressors 
his witnessing of helicopter crashes in Vietnam and his 
killing of an enemy soldier while serving there.  In light of 
the veteran's receipt of the Army Commendation Medal, which 
the Board accepts as proof of his individual participation in 
combat, because his claimed stressors are combat-related and 
are consistent with the circumstances, conditions and 
hardships of that service, the Board finds that service 
connection for PTSD is warranted.  Moreover, as noted above, 
in its May 2002 memorandum, USASCRUR confirmed that 
helicopter crashes occurred during the times and at the 
locations identified by the veteran.

In reaching this conclusion, the Board observes that the 
veteran has satisfied all three elements necessary for a 
claim for service connection for PTSD.  The evidence reflects 
clear current diagnoses of the disorder.  In addition, 
official military records show that the veteran engaged in 
combat with the enemy, and because his alleged stressors are 
combat-related, his statements are accepted as conclusive 
evidence of the occurrence of those stressors.  Finally, the 
VA treatment records are replete with diagnoses of PTSD that 
are based on his claimed combat stresssors, thus providing 
the requisite medical evidence of a link between the 
veteran's current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f).  


ORDER

Service connection for PTSD is granted.

REMAND

In an undated statement that was received at the RO in August 
1997, the veteran requested the opportunity to testify at a 
hearing before RO personnel.  The RO scheduled the veteran to 
appear at such a hearing in December 1997; however, in a 
November 1997 statement, the veteran requested that the 
hearing be cancelled.  In his signed, July 1998 NOD, the 
veteran again requested the opportunity to testify at an RO 
hearing, and on his November 1999 VA Form 9, he indicated 
that he did not seek a Board hearing, but instead wished to 
testify, on a Monday only, at a "hearing."  In a December 
1999 statement, the veteran again requested the opportunity 
to testify at a hearing.  In response to the veteran's 
November 1999 VA Form 9, in a January 2000 letter, the RO 
acknowledged receiving the veteran's request and asked him to 
clarify whether he sought an RO or Board hearing.  In doing 
so, the RO notified him that if it did not hear back from him 
within 60 days, it would assume he no longer desired a 
hearing; the veteran did not respond.

In an undated, hand-written letter, filed at the RO in 
December 2000, however, the veteran reiterated his request 
for an RO hearing.  The claims folder, however, neither 
reflects that the veteran has been scheduled for such a 
hearing following the cancellation of December 1997 hearing, 
nor does it show that he has withdrawn his request.  As such, 
because an appellant is entitled to an RO hearing if one is 
requested, this case must be remanded.  38 C.F.R. § 20.700(a) 
(2002).

Further, with respect to the veteran's orthopedic disorders, 
the Board observes that the service medical records show that 
he was on several occasions for complaints of low back and 
knee pain.  In addition, the veteran reports having chronic 
back pain since service.  The Board notes, however, that when 
treated for his numerous orthopedic problems, he has also 
been diagnosed as having a conversion disorder, and thus it 
is unclear to the Board whether the veteran has organic 
disability of his hips, back, knees, tendons, and neck, or 
rather, whether the reported symptoms stems from his 
nonservice-connected conversion disorder.  As such, further 
development is required.  See VCAA, 38 U.S.C. § 5103A; 
38 C.F.R. § 3.159(c)(4); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  

In addition, with respect to his application to reopen a 
claim of service connection for liver disability, because 
there is voluminous evidence relating to this issue, the 
Board concludes that a brief summary will be helpful to the 
resolution of this claim.  In support of his application to 
reopen this claim, the veteran asserts that service 
connection is warranted for hepatitis C because he received a 
blood transfusion while in service in 1971.  The service 
medical records reflect that in April 1971, he had an 
appendectomy; however, the records of this surgery do not 
indicate that he received a transfusion.  Further, VA 
treatment records show that the veteran denied exposure to 
all risk factors other than a blood transfusion, i.e., IV 
drug use; an organ transplant; having a long-term sex partner 
diagnosed as having hepatitis C; dialysis; having a mother 
who has been diagnosed as having hepatitis; having 
transplanted tissue; needle stick/blood exposure; a history 
of multiple sex partners; and tattoos or body piercings.  The 
veteran stated it was unknown whether he ever given clotting 
factor.

Significantly, however, a January 2000 VA outpatient entry 
reflects that laboratory studies revealed that he was 
negative for hepatitis B as well as hepatitis C.  The records 
also indicate that the veteran might have Nash syndrome.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for his heart, 
liver, eye, hip, back, knee, tendon, or 
neck problems, and since December 1996, 
for any residuals of the December 1996 
incident at the Decatur, Georgia, VA 
Medical Center.  This should specifically 
include any records of the veteran's 
inpatient and outpatient treatment at the 
Atlanta, Georgia, dated since March 2001.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should contact the veteran and 
schedule him for a personal hearing 
before a hearing officer at the local VA 
office.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a pertinent VA examination to 
determine the nature, extent and etiology 
of any hip, back, knee, tendon, and/or 
neck condition found to be present.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges this review in the 
examination report.  All necessary tests 
should be conducted.  The examiner is 
requested to offer an opinion as to the 
likelihood that any hip, back, knee, 
tendon, and/or neck condition found to be 
present is related to the veteran's 
period of military service.  In doing so, 
the examiner should also indicate whether 
any hip, back, knee, tendon, and/or neck 
symptoms stem from the veteran's 
conversation disorder.  The examiner must 
set forth the complete rationale 
underlying any conclusions or opinions 
expressed, in a legible report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims.  With respect to the 
veteran's claim seeking VA compensation 
benefits under the provisions of 38 
U.S.C.A. § 1151 for residuals of a 
December 1996 fall at the Decatur, 
Georgia, VA Medical Center, it must be 
considered pursuant to the provisions of 
38 U.S.C.A. § 1151 prior to October 1, 
1997.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



